 1
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   ROBERT A. CORONA,                                 Case No. LACV 15-4748-JLS (LAL)

11                                   Petitioner,       JUDGMENT
12                         v.

13   WARDEN HEIDI LACKNER,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19          IT IS ADJUDGED that the Third Amended Petition is denied and this action is
20   dismissed with prejudice.
21
22
     DATED: November 16, 2018                      ________________________________________
23                                                 HONORABLE JOSEPHINE L. STATON
24                                                 UNITED STATES DISTRICT JUDGE

25
26
27
28
